Citation Nr: 1750254	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from September 1954 to September 1957.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2015, the veteran testified at a travel board hearing before Judge Thomas Dannaher, who has since retired.  By correspondence dated September 2017, the Veteran was informed that he had 30 days to request a second hearing before a different judge.  The Veteran timely replied that he did not want an additional hearing.  

In August 2015, the Board reopened the Veteran's claims of entitlement to service connection for a low back disability, a cervical spine disability, and a bilateral knee disability, based on the receipt of new and material evidence.  The Board remanded the Veteran's reopened claims to obtain medical records and conduct VA examinations, and specifically mentioned with respect to the claim for service connection for a bilateral ankle disability that "if a current disability of the ankles is demonstrated in the newly obtained evidence, a new etiology opinion should be provided for that disability(s) as well."  

In September 2016, the RO granted service connection for the Veteran's bilateral ankle disability.  In March 2017, the RO granted service connection for the Veteran's bilateral knee disability.  

There has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Specifically, by correspondence dated April 2016, the RO was informed that there were no pre-1999 VA medical records for the Veteran.  In documents uploaded in October 2015 and January 2016, the RO obtained VA medical records after June 2010.  The Veteran has not identified any treatment records prior to 1987, when he began obtaining service from VA.  VA examinations have been conducted.  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding of a nexus between the Veteran's low back disability and service.  

2.  The weight of the evidence is against a finding of a nexus between the Veteran's cervical spine disability and service.  

3.  The September 2016 rating decision which granted service connection for bilateral ankle disability is a complete grant of the benefits sought on appeal.

4.  The March 2017 rating decision which granted service connection for bilateral knee disability is a complete grant of the benefits sought on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  There are no remaining questions of fact or law to be decided on the issue of entitlement to bilateral ankle disability.  38 U.S.C.A. § 7104 (West 2014).

4.  There are no remaining questions of fact or law to be decided on the issue of entitlement to bilateral ankle disability.  38 U.S.C.A. § 7104 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

There is no dispute that the first two elements of service connection are met.  Regarding the first element, medical records consistently indicate disabilities of the low back and neck.  Regarding the second element, there is no dispute that the Veteran was a paratrooper and that after one jump he hurt himself after he cut himself out of a tree, even though service treatment records do not specifically reference such an incident.  

Unfortunately, service connection must be denied because the weight of the evidence is against the third element, a nexus between the current disabilities and service.  An April 2015 private medical opinion states: "It is certainly possible that [the Veteran's] more than 30 parachute jumps could have contributed" to his back and spine disabilities and that "it is at least as likely as not that [the Veteran's] chronic [neck and back] pain were caused by his parachute jumps."  The probative value of this opinion is at best weak, in that no rationale is provided.  It is not clear what records the examiner reviewed in reaching this opinion or what findings led to the examiner's conclusion regarding nexus.  In other words, no explanation is provided.  The April 2015 private medical opinion is therefore entitled to minimal probative value.  

The April 2015 private medical opinion is outweighed by an August 2017 VA medical opinion.  The August 2017 VA medical examiner opines that the Veteran's cervical and thoracolumbar spine disabilities were less likely than not incurred in or caused by service.  The examiner considered the Veteran's statements that he was injured during one of his 33 airborne operations.  The examiner indicated that there is a difference between post-traumatic arthritis, as would be expected from a parachute injury, and degenerative arthritis, which is the natural result of the aging process.  According to the examiner, recent imaging studies for the Veteran reveal degenerative arthritis only, with no "findings suggestive for post-traumatic arthritis."  The examiner also notes that there was nothing in the medical literature to support the April 2015 private medical opinion.  Additionally, there appear to be no wedge compression type fractures that according to the examiner are commonly associated with parachuting injuries.  There is also no evidence of "residual pathology due to military service."  Rather, the Veterans back and spine disabilities are the natural result of the aging process.  These opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  

The August 2017 VA medical opinion has far stronger reasoning than the April 2015 private medical opinion, in that the August 2017 VA medical opinion is supported by a number of different bases.  This includes the identification of degenerative arthritis rather than non-traumatic arthritis, and the fact that the current injury is consistent with the aging process.  Because the August 2017 VA medical opinion has a stronger rationale, it is the more probative of the two opinions, and therefore entitled to more weight than the April 2015 private medical opinion.  Thus, the weight of this evidence is against a finding of a nexus between the Veteran's spine disabilities and service.  Because there is no nexus, the third element is not satisfied and service connection must be denied.  

In reaching this conclusion, the Board has considered the Veteran's lay statements about his in-service parachute injury, including how his back hurt after he cut himself from a tree.  The Veteran is competent to report pain because such a symptom is within the knowledge and personal observation of a lay witness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, such testimony by itself is insufficient to establish nexus in this case because the nature and etiology of a back or neck disability is not within the knowledge and personal observations of a lay witness.  The August 2017 VA examiner considered the Veteran's testimony about the in-service injury, but concluded that the in-service injury could not have caused the Veteran's current back and neck disabilities because there was no evidence of traumatic arthritis, and the current disabilities were consistent with the natural aging process.  This medical opinion is more probative than the Veteran's lay testimony because the medical opinion was written by a medical expert and is supported by an adequate rationale.  

Two additional VA medical opinions also hold that the Veteran's spine disabilities are the result of aging rather than service, but these opinions are entitled to less probative value than the August 2017 VA medical opinion.  A November 2015 VA medical opinion concludes that the Veteran's back and neck disabilities are "consistent with the normal aging process" and not entitled to service connection.  This opinion is of minimal probative value because it contains no rationale and does not address the Veteran's lay statements, as specifically required by the August 2015 Board remand.  

Similarly, a June 2017 VA examiner (VBMS receipt date 7/5/17) opines that the Veteran's spine disabilities are the result of "age related spinal degenerative disk disease/arthritis," not service.  The examiner indicates that he has seen this level of spinal arthritis in thousands of patients ("roughly 20 [patients] each week these past 30 years") who provide no reports of decades-old injuries as the onset of pain.  Like the November 2015 VA medical opinion, this opinion is also of minimal probative value, in that it does not address the Veteran's lay statements regarding in-service injury.  Also weighing against this opinion is the fact that in an August 2016 VA medical opinion, the same examiner stated: "there are no CT scans or MRI scans to review, and such imaging is essential . . . ."  It is unclear why the June 2017 VA examiner changed his mind, and was able to issue a new, reasoned opinion without the imaging scans that were deemed "essential" in August 2016.  

Taken together, three VA medical opinions of record attribute the Veteran's current back and neck disabilities to the natural aging process.  Two of these opinions are entitled to minimal probative value.  Nevertheless, the fact that three VA examiners have attributed the Veteran's neck and back disabilities to the natural aging process is an additional factor supporting a finding that there is no nexus between service and the Veteran's current back and neck disabilities.  Accordingly, entitlement to service connection for these disabilities is not warranted. 


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.  

The claim for service connection for bilateral knee disability, having been rendered moot, is dismissed.

The claim for service connection for bilateral ankle disability, having been rendered moot, is dismissed.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


